Exhibit 3.1 AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF JMP Group LLC Table of Contents Page Article1 DEFINITIONS 2 Section1.1 Definitions 2 Section1.2 Interpretation. 11 Article2 THE COMPANY 12 Section2.1 Name. 12 Section2.2 Registered Agent and Registered Office. 12 Section2.3 Other Offices 12 Section2.4 Filings 12 Section2.5 Purpose. 12 Section2.6 Powers 13 Section2.7 Fiduciary Duties of Directors and Officers 13 Section2.8 Power of Attorney. 13 Section2.9 Term 15 Section2.10 Title to Company Assets 15 Article3 CLASSES AND ISSUANCE OF SHARES 15 Section3.1 Outstanding Shares. 15 Section3.2 Authorization to Issue Shares. 16 Section3.3 Provisions Relating to Common Shares 17 Section3.4 Provisions Relating to the Preferred Shares 19 Section3.5 No Preemptive Rights 19 Section3.6 Fractions of Shares 20 Section3.7 Fully Paid and Non-Assessable Nature of Interests 20 Article4 CERTIFICATES, TRANSFERS AND REDEMPTION 20 Section4.1 Certificates. 20 Section4.2 Transfer Generally. 22 Section4.3 Restrictions on Transfers. 22 Section4.4 Repurchase of Shares by the Company 23 Section4.5 Treasury Shares 23 Article5 OTHER SECURITIES OF THE COMPANY 23 Section5.1 Form and Execution of Certificates 23 -i- TABLE OF CONTENTS (continued) Page Article6 THE SHAREHOLDERS 24 Section6.1 Shareholders. 24 Section6.2 Management of Business 25 Section6.3 Inspection of Books and Records. 25 Article7 MEETINGS OF SHAREHOLDERS 26 Section7.1 Place of Meetings 26 Section7.2 Annual Meetings 27 Section7.3 Special Meetings 27 Section7.4 Fixing Record Dates 27 Section7.5 Notice of Meetings 27 Section7.6 Quorum and Voting 29 Section7.7 Voting Rights 30 Section7.8 Voting Procedures and Inspectors of Elections 30 Section7.9 List of Stockholders 31 Section7.10 Shareholder Proposals at Annual Meetings 32 Section7.11 Nominations of Persons for Election to the Board of Directors 35 Section7.12 No Shareholder Action by Written Consent 37 Section7.13 Voting of Shares by Certain Holders 37 Section7.14 Corporate Law Incorporation 38 Article8 CAPITAL ACCOUNTS AND ALLOCATIONS 38 Section8.1 Establishment and Maintenance of Capital Accounts 38 Section8.2 Allocations of Net Income and Loss. 38 Section8.3 Limitation on Loss Allocation 39 Section8.4 Special Allocations 40 Section8.5 Tax Incidents 42 Section8.6 Section 704(c) Allocations 42 Section8.7 Allocations in Respect of Transferred Interests 42 Article9 DISTRIBUTIONS 42 Section9.1 Distributions to Shareholders 42 Section9.2 Distributions After Dissolution 43 -ii- TABLE OF CONTENTS (continued) Page Section9.3 Payment 43 Section9.4 Taxes Paid 43 Section9.5 Reserves 43 Section9.6 General Restriction 43 Article10 BOARD OF DIRECTORS 43 Section10.1 Number of Directors and Term of Office 43 Section10.2 General Powers 44 Section10.3 Vacancies 44 Section10.4 Resignations and Removals 45 Section10.5 Meetings 45 Section10.6 Quorum and Voting 45 Section10.7 Action Without Meeting 46 Section10.8 Fees and Compensation 46 Section10.9 Committees 46 Section10.10 Interested Contracts or Transactions 47 Section10.11 Presiding Director 48 Section10.12 Partnership Tax Status 48 Article11 OFFICERS 48 Section11.1 Officers Designated 48 Section11.2 Tenure; Vacancies 49 Section11.3 Resignation 49 Section11.4 Compensation 49 Section11.5 Chairman of the Board 49 Section11.6 Chief Executive Officer 49 Section11.7 President 49 Section11.8 Vice Presidents 49 Section11.9 Chief Financial Officer 49 Section11.10 Assistant Treasurers 49 Section11.11 Secretary 50 Section11.12 Assistant Secretaries 50 -iii- TABLE OF CONTENTS (continued) Page Article12 INDEMNIFICATION AND EXCULPATION 50 Section12.1 Indemnification 50 Section12.2 Provisions Nonexclusive 52 Section12.3 Authority to Insure 53 Section12.4 Survival of Rights 53 Section12.5 Settlement of Claims 53 Section12.6 Effect of Amendment 53 Section12.7 Subrogation 53 Section12.8 No Duplication of Payments 53 Section12.9 Exculpation. 53 Article13 MEMBER VOTE REQUIRED IN CONNECTION WITH CERTAIN BUSINESS COMBINATIONS OR TRANSACTIONS 54 Section13.1 Merger or Consolidation. 54 Section13.2 Conversion 55 Section13.3 Sale, Lease or Exchange of Assets. 55 Section13.4 Appraisal Rights 55 Article14 AMENDMENTS 55 Section14.1 Amendments, Generally 56 Section14.2 Amendment of Bylaw Provisions. 56 Section14.3 Amendment of Charter Provisions. 56 Section14.4 Amendment of DGCL-Implementing Provisions 57 Section14.5 Amendments to be Adopted Solely By the Board 57 Section14.6 Execution/Effectiveness 59 Article15 RECORDS AND FILINGS 59 Section15.1 Records and Accounting 59 Section15.2 Tax Returns; Filings 59 Article16 TAX MATTERS 59 Section16.1 Tax Returns and Information 59 Section16.2 Tax Elections 59 Section16.3 Tax Controversies 59 -iv- TABLE OF CONTENTS (continued) Page Section16.4 Withholding 60 Section16.5 Election to be Treated as a Corporation; Treatment as a Partnership 60 Article17 DISSOLUTION AND WINDING UP 60 Section17.1 Dissolution Events 60 Section17.2 The Liquidator 61 Section17.3 Winding Up 61 Section17.4 Termination 61 Section17.5 Effect of Bankruptcy 62 Section17.6 Revocation of Dissolution 62 Section17.7 Capital Account Restoration 62 Article18 MISCELLANEOUS 62 Section18.1 Fiscal Year 62 Section18.2 Seal 62 Section18.3 Securities of Other Corporations 62 Section18.4 Binding Effect 62 Section18.5 Headings 62 Section18.6 Severability 62 Section18.7 Counterpart Execution 62 Section18.8 Effectiveness 63 Section18.9 Governing Law 63 -v- AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF JMP Group LLC This Amended and Restated Limited Liability Company Agreement (together with the schedules and exhibits attached hereto, and as amended, restated, supplemented or otherwise modified from time to time, this “ Agreement ”) of JMP Group LLC, a Delaware limited liability company (the “ Company ”), effective immediately prior to the Effective Time (as defined in Section1.1 hereto), is entered into by JMP Group Inc., a Delaware corporation (“ JMP Group Inc. ”), and each other Person (as defined in Section1.1 hereto) who becomes a Shareholder (as defined in Section1.1 hereto) as provided herein. Capitalized terms used in this Agreement and not otherwise defined have the meanings set forth in Section1.1 hereto. WITNESSETH WHEREAS , the Company has been formed as a limited liability company under the Delaware Limited Liability Company Act (6 Del. C. § 18-101, et seq .), as amended from time to time (the “ Act ”), pursuant to (a)the Certificate of Formation of the Company, dated August19, 2014 (as amended, restated, supplemented or otherwise modified from time to time, the “ Certificate of Formation ”), as filed in the office of the Secretary of State of the State of Delaware on August19, 2014, and (b)the Limited Liability Company Agreement of the Company, dated as of August19, 2014 (the “ Original Agreement ”), executed by JMP Group Inc., as sole member; WHEREAS , the Company is a party to that certain Agreement and Plan of Merger, dated as of August20, 2014 (the “ Merger Agreement ”), among the Company, JMP Group Inc. and JMP Merger Corp. (“ Merger Sub ”), pursuant to which, at the Effective Time, Merger Sub will merge with and into JMP Group Inc. with JMP Group Inc. being the surviving entity (the “ Merger ”); WHEREAS , at the Effective Time, pursuant to the Merger Agreement and without any action on the part of any other Person (a)each share of JMP Group Inc. Common Stock (as defined in Section 1.1 hereto) issued and outstanding (including any such shares that are owned by JMP Group Inc. as treasury stock) immediately prior to the Effective Time (other than Dissenting Shares (as defined in Section 1.1 hereto)) shall be converted into one validly issued Common Share (as defined in Section 1.1 hereto), (b)all certificates representing shares of JMP Group Inc. Common Stock (other than those certificates representing Dissenting Shares) shall be deemed for all purposes to represent the number of Common Shares into which the JMP Group Inc. Common Stock they previously represented were converted in accordance with the Merger Agreement and (c)each holder of JMP Group Inc. Common Stock (other than Dissenting Stockholders (as defined in Section 1.1 hereto)) will be automatically admitted to the Company as a Common Shareholder (as defined in Section 1.1 hereto); and 1 WHEREAS , at the Effective Time, pursuant to the Merger Agreement and without any action on the part of any other Person, each limited liability company interest in the Company issued and outstanding immediately prior to the Effective Time shall cease to be outstanding, shall be automatically canceled and retired and each Person that was a member of the Company immediately prior to the Effective Time shall automatically cease to be a member of the Company, and, in each case, any consideration paid by any such member shall be returned in connection with the cancellation and retirement of such interest in the Company. NOW , THEREFORE , the parties hereto hereby amend and restate the Original Agreement in its entirety to read, and hereby agree, as follows: Article1
